                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 1 of 43 Page ID #:1



                  1 MARC E. MAYER (SBN 190969)
                      mem@msk.com
                  2 KARIN G. PAGNANELLI (SBN 174763)
                      kgp@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Ubisoft Entertainment
                    and Ubisoft, Inc.
                  7
                  8                        UNITED STATES DISTRICT COURT
                  9                       CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 UBISOFT ENTERTAINMENT, a                      CASE NO. 20-cv-4419
                    corporation existing under the laws of
                 12 France, and UBISOFT, INC., a                  COMPLAINT FOR COPYRIGHT
                    corporation existing under the laws of        INFRINGEMENT
                 13 California,
                                                                  Demand For Jury Trial
                 14               Plaintiffs,
                 15         v.
                 16 EJOY.COM LIMITED d/b/a Qookka
                    Games; GOOGLE LLC, APPLE INC.,
                 17 and DOES 1 through 10,
                 18               Defendants.
                 19
                 20         Plaintiffs Ubisoft Entertainment and Ubisoft, Inc. (collectively, “Ubisoft”),
                 21 for their Complaint against Defendants Ejoy.com Limited d/b/a Qookka Games,
                 22 Google LLC (“Google”), Apple Inc. (“Apple”), and Does 1 through 10, allege as
                 23 follows:
                 24
                 25                             PRELIMINARY STATEMENT
                 26         1.    Ubisoft is among the world’s most prominent developers and
                 27 publishers of high-quality video games and interactive entertainment products.
    Mitchell     28 Ubisoft’s products include some of the most popular video games ever created,
  Silberberg &
   Knupp LLP
12134555.3
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 2 of 43 Page ID #:2



                  1 including the bestselling competitive multiplayer game Tom Clancy’s Rainbow
                  2 Six: Siege (“R6S”). R6S is among the most popular competitive multiplayer
                  3 games in the world, and is among Ubisoft’s most valuable intellectual properties.
                  4 By this action, Ubisoft seeks to obtain relief, including monetary and injunctive
                  5 relief, against a game developer and publisher based in China that is trading off
                  6 Ubisoft’s valuable intellectual property in R6S by marketing, selling, and
                  7 distributing an unauthorized mobile copy or “clone” of R6S titled “Area F2”
                  8 (“AF2”). Ubisoft also seeks relief against two Internet companies involved in the
                  9 distribution of AF2 in the United States.
                 10         2.    The defendants in this action include Ejoy.com Limited (“Ejoy”),
                 11 Google LLC (“Google”), and Apple Inc. (“Apple”). Ejoy is a game developer and
                 12 publisher that is affiliated with or owned by the large Chinese conglomerate known
                 13 as the Alibaba Group. Google is the owner and operator of the Google Play store.
                 14 Apple is the owner of the Apple App Store. Google and Apple are the primary
                 15 distributors of AF2 in the United States and around the world. Since at least April
                 16 2020 Ejoy, Google, and Apple have been marketing and distributing AF2 in the
                 17 United States.
                 18         3.    That AF2 is a near carbon copy of R6S cannot seriously be disputed.
                 19 Virtually every aspect of AF2 is copied from R6S, from the operator selection
                 20 screen to the final scoring screen, and everything in between. This copying
                 21 includes, but is not limited to, R6S’s storytelling as expressed in the way in which
                 22 games unfold in real-time; the player-controlled “operators” (including their
                 23 special abilities and weapons loadouts) and the selection and arrangement of those
                 24 operators; the collection, selection, and arrangement of weapons, gadgets, and
                 25 equipment available to players and specific operators; the environments and
                 26 locations in which the game takes place, including the layout and design of in-
                 27 game “maps”; the in-game surfaces and building materials and the way in which
    Mitchell     28 certain materials or objects interact with each other, including the placement and
  Silberberg &
   Knupp LLP
12134555.3
                                                                2
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 3 of 43 Page ID #:3



                  1 destruction of such objects; sound effects and animations; user interface elements;
                  2 scorekeeping elements; screen displays such as the operator selection screen, the
                  3 “waiting for player” screen, the “victory” screen, and the final scoreboard; and the
                  4 marketing and advertising materials used to promote AF2. The combination and
                  5 collection of all of these similarities has resulted in a game that shares the exact
                  6 same look and feel of R6S and to an ordinary observer is nearly indistinguishable
                  7 from R6S.
                  8         4.    The infringement described herein is willful and deliberate. Ejoy was
                  9 well aware of R6S when it developed AF2, and Ejoy made a substantial effort to
                 10 ensure that AF2 would look, feel, and play in a manner extremely familiar to R6S
                 11 players. Ejoy did so with the intent to profit from existing players of R6S
                 12 interested in playing that game on their mobile devices. Ejoy even used
                 13 misleadingly similar marketing materials designed to look like those used by
                 14 Ubisoft for R6S, including materials featuring the same color scheme, perspective,
                 15 and character poses as those for R6S:
                 16
                 17
                 18
                 19
                 20
                 21
                 22 Moreover, since AF2 was released, Ejoy has been monitoring and responding to
                 23 consumer feedback to the game, but has deliberately ignored the scores of
                 24 consumer comments noting that the game is copied from R6S.
                 25         5.    Ubisoft is informed and believes, and on that basis alleges, that in the
                 26 short time since its release AF2 has generated tens of thousands of dollars in
                 27 revenue from the sale of “in-app” purchases, including purchases made to “unlock”
    Mitchell     28 playable operators, weapons, and cosmetic upgrades such as outfits and headgear.
  Silberberg &
   Knupp LLP
12134555.3
                                                                3
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 4 of 43 Page ID #:4



                  1 Google and Apple, for their part, have been actively distributing AF2 to consumers
                  2 in the United States, promoting AF2 on their websites, and, on information and
                  3 belief, have been receiving all the revenue generated from AF2 on the platforms
                  4 and keeping a substantial share of that revenue. Ubisoft has notified both Apple
                  5 and Google that AF2 blatantly infringes Ubisoft’s copyrights. But rather than take
                  6 any measures to stop or curtail the infringement (including by removing the game
                  7 from the Google Play store and Apple App Store until the claim is resolved),
                  8 Google and Apple instead decided that it would be more profitable to collect their
                  9 revenue share from AF2 and continue their unlawful distribution.
                 10         6.    As set forth below, Defendants are liable for copyright infringement
                 11 and Ubisoft is entitled to the relief requested herein, including monetary relief,
                 12 injunctive relief, and attorneys’ fees and costs to the maximum extent permitted by
                 13 law.
                 14
                 15                             JURISDICTION AND VENUE
                 16         7.    This is a civil action alleging copyright infringement under the
                 17 Copyright Act, 17 U.S.C. § 501. This Court has exclusive subject matter
                 18 jurisdiction over these claims pursuant to 28 U.S.C. § 1338.
                 19         8.     This Court has personal jurisdiction over Defendants. Google and
                 20 Apple are located in the State of California and subject to personal jurisdiction in
                 21 California. Ejoy has engaged in the infringing conduct within the United States
                 22 and the State of California and has purposefully directed its activities at the United
                 23 States and at California.
                 24         9.     Ubisoft is informed and believes, and on that basis alleges, that,
                 25 among other things:
                 26               (a)    Each of the Defendants or their respective agents are doing or
                 27 have been doing business in the State of California and the United States, including
    Mitchell     28 by distributing AF2 or causing AF2 to be distributed in the United States on
  Silberberg &
   Knupp LLP
12134555.3
                                                               4
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 5 of 43 Page ID #:5



                  1 platforms such as Google Play and the Apple App Store; selling or helping to sell
                  2 “virtual” items or currency to customers located in the United States; collecting
                  3 money from United States users; marketing AF2 to U.S. and California customers;
                  4 using U.S.-based multiplayer game servers; offering money to U.S. users who
                  5 “recruit” new players; and advertising AF2 directly to U.S. users.
                  6                (b)   Defendants have entered into contracts with persons or entities
                  7 in the United States, including advertisers, Internet service providers, and payment
                  8 processors.
                  9                (c)   Defendants have entered into financial transactions with
                 10 persons and entities in the United States.
                 11                (d)   Ejoy has engaged in a variety of infringing acts in the State of
                 12 California and the United States, such as knowingly uploading infringing content
                 13 to mobile platforms such as the Google Play store and Apple App Store; licensing
                 14 infringing content to persons or entities in the United States; and knowingly
                 15 financing, supporting, and otherwise causing the production, marketing, and
                 16 distribution of infringing content in the United States with knowledge of its
                 17 infringing nature.
                 18                (e)   Ejoy knows that the damages and other harmful effects of
                 19 Defendants’ infringing activities occur in the United States and primarily in
                 20 California, where Ubisoft has U.S. offices and where it has a substantial number of
                 21 customers.
                 22         10.    Venue in this Court exists under 28 U.S.C. § 1391(b)(2) because a
                 23 substantial part of the events giving rise to the claims alleged in this Complaint
                 24 occurred in this District, and because Ubisoft has suffered injury in this District
                 25 and Defendants have directed their infringing activities to residents of this District.
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                                 5
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 6 of 43 Page ID #:6



                  1                                    THE PARTIES
                  2         11.    Ubisoft Entertainment is a corporation duly organized and existing
                  3 under the laws of France. Ubisoft Entertainment is the owner of the United States
                  4 copyright registration in the immensely popular online game Tom Clancy’s
                  5 Rainbow Six: Siege (“R6S”).
                  6         12.    Ubisoft, Inc. is a corporation duly organized and existing under the
                  7 laws of California. Ubisoft, Inc. is the United States publisher of R6S, and as such
                  8 is the owner of certain exclusive U.S. rights in R6S, including the exclusive right
                  9 to market and distribute R6S in the United States.
                 10         13.    Together, Ubisoft, Inc. and Ubisoft Entertainment (collectively
                 11 “Ubisoft” or the “Ubisoft Parties”) are the owners of all of the exclusive rights
                 12 under copyright in R6S in the United States.
                 13         14.    Defendant Ejoy.com Limited d/b/a Qookka Games (“Ejoy”) is a
                 14 corporation duly organized and existing under the laws of Hong Kong, with its
                 15 registered office in Hong Kong and principal place of business in Hong Kong
                 16 and/or in Guangzhou, China. Ubisoft is informed and believes, and on that basis
                 17 alleges, that Ejoy is the developer, publisher, and distributor of the mobile video
                 18 game known as “Area: F2” (“AF2”).
                 19         15.    Defendant Google LLC (“Google”) is a limited liability company
                 20 duly organized and existing under the laws of Delaware, with its principal place of
                 21 business in Mountain View, California. Google is the owner and operator of the
                 22 Google Play store and in that role has distributed (and is continuing to distribute)
                 23 Android versions of AF2 to the public. Ubisoft is informed and believes, and on
                 24 that basis alleges, that Google has collected revenue in connection with AF2 and
                 25 pursuant to an agreement with Ejoy retains a portion of that revenue for its own
                 26 benefit while remitting the remainder to an Ejoy account outside the United States.
                 27 Ubisoft also is informed and believes, and on that basis alleges, that Google has
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               6
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 7 of 43 Page ID #:7



                  1 been continuing to distribute AF2 even after being notified by Ubisoft that AF2 is
                  2 a clone of R6S and infringes Ubisoft’s copyright in R6S.
                  3         16.     Defendant Apple Inc. (“Apple”) is a corporation duly organized and
                  4 existing under the laws of California, with its principal place of business in
                  5 Cupertino, California. Apple is the owner and operator of the Apple App Store,
                  6 and in that role has distributed (and is continuing to distribute) iOS versions of
                  7 AF2 to the public. Ubisoft is informed and believes, and on that basis alleges, that
                  8 Apple has collected revenue in connection with AF2 and pursuant to an agreement
                  9 with Ejoy retains a portion of that revenue for its own benefit while remitting the
                 10 remainder to an Ejoy account outside the United States. Ubisoft also is informed
                 11 and believes, and on that basis alleges, that Apple has been continuing to distribute
                 12 AF2 even after being notified by Ubisoft that AF2 is a clone of R6S and infringes
                 13 Ubisoft’s copyright in R6S.
                 14         17.     The true names and capacities, whether individual, corporate,
                 15 associate, or otherwise, of Does 1 through 10 are unknown to Ubisoft, which has
                 16 therefore sued said defendants by such fictitious names. These defendants include
                 17 individuals whose real identities are not yet known to Ubisoft, but who are acting
                 18 in concert with one another in committing the unlawful acts alleged herein.
                 19 Ubisoft will seek leave to amend this complaint to state their true names and
                 20 capacities once said defendants’ identities and capacities are ascertained. Ubisoft
                 21 is informed and believes, and on that basis alleges, that all defendants sued herein
                 22 are liable to Ubisoft as a result of their participation in all or some of the acts set
                 23 forth in this complaint. (All of the aforementioned defendants collectively are
                 24 referred to herein as “Defendants.”)
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                                 7
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 8 of 43 Page ID #:8



                  1                     FACTS APPLICABLE TO ALL CLAIMS
                  2                                  Rainbow Six: Siege
                  3         18.   Ubisoft Entertainment and Ubisoft, Inc., collectively referred to herein
                  4 as “Ubisoft,” are video game developers and publishers, engaged in the business of
                  5 creating, marketing, and distributing high-quality software game products in the
                  6 United States. Among Ubisoft’s most popular games is Tom Clancy’s Rainbow
                  7 Six: Siege (“R6S”). R6S initially was released in 2015 for the Xbox One and
                  8 PlayStation 4 video game consoles and for Windows personal computer systems.
                  9 Since the release of R6S, Ubisoft has released dozens of expansions and updates to
                 10 R6S.
                 11         19.   R6S is the product of millions of dollars and thousands of hours of
                 12 effort and work by individuals around the world, including game designers,
                 13 computer programmers, artists, sound designers, animators, and many others.
                 14         20.   R6S is among the most popular multiplayer video games in the world.
                 15 To date, R6S has 55 million registered players around the world. More than 3
                 16 million people play R6S every day. R6S is extremely popular in China (where
                 17 Ejoy is located) and in the United States (where Ejoy has been heavily promoting
                 18 AF2).
                 19         21.   Since its release, R6S has received or been nominated for countless
                 20 game industry awards and accolades. R6S also is played as a competitive “esport,”
                 21 with professional and semi-professional teams competing for millions of dollars in
                 22 prize money.
                 23         22.   Due to its worldwide popularity and enormous player base, R6S is
                 24 among Ubisoft’s most valuable game properties and, indeed, is among the most
                 25 valuable video game properties in the world. Accordingly, Ubisoft’s competitors
                 26 are constantly looking for ways to piggyback on R6S’s popularity and to capture
                 27 the attention (and money) of R6S players.
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                              8
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 9 of 43 Page ID #:9



                  1                        Ubisoft’s Original Expression In R6S
                  2         23.   R6S is an original work of authorship, subject to copyright protection
                  3 in the United States. Ubisoft owns valid and subsisting copyright registrations in
                  4 R6S. Ubisoft’s copyright in R6S includes all copyrightable subject matter
                  5 encompassed therein, including its artwork, sound, user interface, characters,
                  6 screen displays, computer code, and other audiovisual, graphic, and literary
                  7 elements.
                  8         24.   R6S represents Ubisoft’s unique and protectable expression of the
                  9 overarching idea of a team-based tactical infiltration and defense game. Ubisoft
                 10 expressed that gameplay idea in R6S in a highly specific and creative manner.
                 11 Among this protectable expression is the game’s appearance, form, sequence of
                 12 events, characters, artwork, animation, maps, weapons and equipment, objects,
                 13 visual and audio assets, and the collective arrangement and interplay of these
                 14 elements. Together, the hundreds of individual elements of R6S coalesce to form a
                 15 game that is highly distinctive, unique, and very different from other military
                 16 action games or team-based shooters available in the marketplace.
                 17         25.   Following are some of the ways that R6S uniquely and creatively
                 18 expresses the idea of a tactical military team-based shooter:
                 19         26.   Plot, Storyline, and Gameplay. R6S is an “asymmetrical” team-
                 20 based tactical infiltration and defense game in which players use a variety of tools,
                 21 environmental features, and unique playable operators to tell interactive, evolving,
                 22 and dynamic stories about high-stakes anti-terror operations.
                 23         27.   In R6S, ten players form two teams of five “operators” from an
                 24 international squad known as the “Rainbow Team.” Operators are of different
                 25 nationalities, having been recruited to Rainbow Team from his or her national
                 26 secret service or special forces (such as the British SAS, FBI SWAT, Russian
                 27 Spetsnaz, and French GIGN). Each operator possesses his or her own specific and
    Mitchell     28 unique characteristics, appearance, backstory, and special ability. In addition, each
  Silberberg &
   Knupp LLP
12134555.3
                                                               9
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 10 of 43 Page ID #:10



                  1 operator possesses one unique piece of equipment, one primary weapon (often a
                  2 rifle, submachine gun, or heavy weapon), one secondary weapon (often a pistol),
                  3 and one gadget such as barbed wire, a bulletproof camera, or smoke grenade.
                  4          28.   Unlike many multiplayer shooter games, R6S is not a reflex-based
                  5 shoot-out across a battlefield or highly traversable map. R6S’s highly strategic
                  6 matches pit one team of attackers against a team of defenders, using teamwork,
                  7 gadgets, planning, and destructible environments. Gameplay “maps” (i.e., the
                  8 computer generated locations where the game takes place) focus on a specific
                  9 confined location and include private homes, airplane cabins, construction sites,
                 10 and office buildings. These maps feature multiple entry and exit points, including
                 11 rooftop entry points, trap doors, skylights, and windows, some of which are
                 12 accessible only by using retractable ropes to rappel up and down walls.
                 13          29.   Additionally, each building surface in a R6S location or map is
                 14 comprised of a different type of material, such as wood, drywall, glass, and metal,
                 15 each of which reacts differently to external forces such as explosives, gunfire,
                 16 sledgehammers, or other equipment. In this way, R6S’s destructible environments
                 17 and tactical gameplay are unique to the broader genre of military shooter games
                 18 (including those featuring somewhat destructible environments) and form an
                 19 important part of R6S’s storytelling mechanic.
                 20          30.   R6S features five gameplay scenarios, each with a different objective.
                 21 Attackers must work together to achieve an objective such as rescuing hostages,
                 22 defusing bombs, or securing a biohazard container. Depending upon the
                 23 composition of the attacking team, attackers may employ a variety of techniques
                 24 and strategies. For example, certain operators may use remote drones or futuristic
                 25 scanning technology to locate enemies or see otherwise invisible footprints.
                 26 Others may use remote explosives, breach charges, or sledgehammers to break
                 27 down walls, doors, or other barriers. Still others may throw smoke and gas
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                              10
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 11 of 43 Page ID #:11



                  1 grenades to temporarily blind the enemy, use riot shields to protect against gunfire,
                  2 or hack security cameras.
                  3          31.   For the defending team, its objective is to prevent the attacking team
                  4 from attaining its objective (i.e., to prevent the attacking team from rescuing the
                  5 hostages or defusing the bomb, or to eliminate the attacking team entirely).
                  6 Depending on the composition of the defending team, players must use their
                  7 specific skills, equipment, and techniques (such as deploying traps, turrets, and
                  8 makeshift barriers) to reinforce their location and keep the attackers at bay. For
                  9 example, some operators may plant EMP mines or jamming antennae to block
                 10 remote drones from transmitting. Others may lay barbed wire, hammer wooden
                 11 slats across windows or doors, erect metal barriers, or place remote turrets. The
                 12 defending team also must use the environment, the materials that comprise that
                 13 environment, and their available tools to make decisions about how best to protect
                 14 their location or assets.
                 15          32.   R6S matches involve several phases. Each R6S match begins with the
                 16 player selecting the operator he or she wishes to play, making a few choices as to
                 17 the player’s weapons and equipment “loadout,” and then selecting from a choice of
                 18 “spawn” points where the team will begin the match. After all players have
                 19 completed this process, the game will begin.
                 20          33.   A distinctive aspect of R6S is the presence of two specific gameplay
                 21 “phases”: the “preparation phase” and “action phase.” Each match begins with a
                 22 “preparation phase.” R6S’s preparation phase is unique to the genre, and no other
                 23 game has a similar preparation phase. During the preparation phase, the attacking
                 24 team may scout the map using remote wheeled drones, and the player views the
                 25 world from the perspective of the drone. Remote drones are small and fast, and
                 26 can fit under doors or in small grates. Drones also can make small jumps, but each
                 27 jump requires a short cool-down period before the drone can make another jump.
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               11
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 12 of 43 Page ID #:12



                  1 If an enemy is spotted or a bomb is located, an off-screen voice will announce that
                  2 this has happened and a written message appears on the screen.
                  3          34.   During the preparation phase, the defending team has an opportunity
                  4 to construct barriers, reinforce walls, lay barbed wire, or set traps around their
                  5 location, while trying to avoid being spotted by the other team’s drones. The
                  6 defending team also has access to a CCTV camera system that it can use to identify
                  7 and locate the attackers. The defending team is notified if one of the operators has
                  8 been spotted (including with on-screen text stating “You have been spotted”) or if
                  9 a bomb has been located (in which case the message “Enemies found bomb” will
                 10 be displayed). The attacking team’s remote drones may also be destroyed by the
                 11 defending team. All of these tools and techniques are unique to R6S.
                 12          35.   After the preparation phase, the “action phase” takes place and players
                 13 assume control of their chosen operator. During this phase, attackers may rappel
                 14 up walls, break through windows, break down makeshift barriers, enter trap doors,
                 15 lean around doorways or windows, throw smoke or flash grenades, or use any of
                 16 their tools and equipment to achieve the team’s objective, including by using
                 17 explosives or “breach” charges on obstructed windows and doorways. Defenders
                 18 may continue to use the tools at their disposal to keep the attacking team from
                 19 breaching the captured location and achieving the objective.
                 20          36.   Unlike other shooter games, R6S players do not “respawn” or revive
                 21 after being killed. This was a creative design choice. Once killed, the remainder
                 22 of the team must continue its mission, either until one team is eliminated or the
                 23 objective is completed. Eliminated players, however, may provide support to
                 24 remaining players by looking at camera feeds and giving advice to teammates.
                 25          37.   At the end of a match, players are presented with a “Victory” screen
                 26 displaying the operators of the winning team, followed by a scoreboard listing the
                 27 number of kills, assists, and deaths:
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               12
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 13 of 43 Page ID #:13



                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8          38.   Because of its multi-phased approach, each match of R6S tells a
                  9 complete story, from introduction to conclusion. As set forth more fully below, no
                 10 other game in the genre offers the same collection of storytelling devices and tools.
                 11          39.   Characters and Operators. Among the distinctive elements of R6S
                 12 is its collection of playable international operators. In R6S, players may choose
                 13 from a roster of 54 unique “operators” (27 attackers and 27 defenders) each with a
                 14 unique name, appearance, personal history, set of abilities, and “loadout” (i.e., his
                 15 or her personal set of weapons, equipment, and gadgets). As shown below, each
                 16 operator also is represented in the game with a personal icon representative of his
                 17 or her unique skill or ability, and each has a unique three-tiered system by which
                 18 each operator’s “armor,” “speed,” and “difficulty” are rated.
                 19          40.   In R6S, the roster of operators is presented in a selection screen
                 20 comprised of rectangular boxes, each displaying the image of an operator and his
                 21 or her corresponding icon, against a dark gray background:
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               13
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 14 of 43 Page ID #:14



                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14          41.   Each R6S operator’s collection of attributes, skills and abilities is
                 15 unique in the game. For example, the defensive operator known as “Mute” is a 28-
                 16 year-old technology expert from York, England. He possesses four “GC90 Moni
                 17 Signal Disruptors” that jam communications for remote gadgets such as breach
                 18 charges or drones. “Mute” possesses an MP5K submachine gun, a M590A1
                 19 shotgun, a P226 Mk 25 handgun, and an SMG-11 machine pistol. He also
                 20 possesses a “nitro cell” explosive and bulletproof camera that can see through
                 21 smoke and identify enemies:
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                                14
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 15 of 43 Page ID #:15



                  1          42.   Another operator, “Capitao,” is a crossbow specialist from Brazil. His
                  2 signature ability is that he can use a tactical crossbow equipped with a glass bolt
                  3 that travels silently and which breaks on impact and ignites the oxygen in the
                  4 surrounding area. His weapons include a Para-308 assault rifle, an M249 Light
                  5 Machine Gun, a PRB92 Handgun, a claymore, and a stun grenade:
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14          43.   The visual depiction of each operator, the graphical layout and
                 15 presentation of the operator screen, and the artwork and appearance of operator
                 16 “icons” (i.e., small pictures that represent the operator) constitute Ubisoft’s
                 17 protectable expression. Additionally, the combination of skills, abilities, three-
                 18 tiered rating system, gadgets, attributes, and weapons assigned to each operator, as
                 19 well as the overall selection, arrangement, and combination of all 54 playable
                 20 operators and their loadouts and equipment, constitutes Ubisoft’s protectable
                 21 expression.
                 22       44. No other video game includes the same assortment or combination of
                 23 playable characters or the same assortment combination of weapons, skills, and
                 24 other attributes for each individual character. R6S’s operators are the product of
                 25 enormous thoughtfulness and creativity by R6S’s designers. The combination of
                 26 these operators, weapons, skills, abilities, and gadgets allows for an enormous
                 27 variety of potential R6S teams, playstyles, and team strategies, as each five-player
    Mitchell     28 team may be comprised of dozens of possible combinations of operators.
  Silberberg &
   Knupp LLP
12134555.3
                                                          15
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 16 of 43 Page ID #:16



                  1 Hundreds of creative decisions have gone into the selection and arrangement of
                  2 operators, and the combinations created by those decisions represent the artistry of
                  3 the game’s designers and developers.
                  4          45.   Locations, Environments, and Surfaces. Another unique and
                  5 distinctive feature of R6S is the design and layout of each individual location in the
                  6 game, as well as the placement of entry/exit points, trap doors, stairways, hiding
                  7 places, barriers, wall markings, obstacles, and other design elements. Each of
                  8 these design elements has been rendered in a specific way and placed in the game
                  9 by the designer in a particular and unique arrangement.
                 10          46.   As there are numerous ways to depict or present a location, the
                 11 particular arrangement of features within a location is an artistic choice governed
                 12 by the vision and creativity of the designers. For example, as can be seen below
                 13 (with respect to the map “House”), a map is comprised of multiple levels (or sub-
                 14 maps), with dozens of design elements and features contained in each:
                 15
                 16
                 17
                 18
                 19
                 20
                 21          47.   As noted above, one of R6S’s major storytelling mechanics is its use
                 22 of destructible, partially destructible, and reinforceable surfaces. Walls, floors,
                 23 ceilings, doors, windows, and roofs each are comprised of specific materials.
                 24 Among these materials are wood, glass, drywall, concrete, steel, and combinations
                 25 of these. Each of these materials reacts differently to external forces such as
                 26 gunfire, explosive charges, and other tools. Some surfaces will shatter or splinter,
                 27 while others will not. Even different caliber bullets will cause certain types of
    Mitchell     28 material to react in different ways. Moreover, some walls may be reinforced with
  Silberberg &
   Knupp LLP
12134555.3
                                                               16
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 17 of 43 Page ID #:17



                  1 wooden studs, thereby preventing players from passing through the wall but not
                  2 obstructing bullets or grenades fired through small openings.
                  3          48.   The placement of these destructible materials, and the manner by
                  4 which they react to force, is not dictated by functional considerations. Rather, the
                  5 placement of a certain type of material in a certain place is an artistic and design
                  6 decision. Additionally, the way in which a specific surface reacts to explosions or
                  7 gunfire is not governed by its real-world counterpart; each surface is designed to
                  8 enable the map to be manipulated by players during a match in a certain way. For
                  9 example, a certain specific number of hits from a specific ammunition type will
                 10 cause a wooden barrier to completely disappear, even though this is not an accurate
                 11 depiction of the strength of a piece of plywood. Gaming publications have
                 12 described R6S’s dynamic destruction features as “unique,” “unparalleled,” and a
                 13 “dramatic[]” change from other games in the genre.
                 14          49.   Weapons and Equipment. Dozens of weapons, weapon
                 15 modifications, tools, gadgets, and other pieces of equipment are available to
                 16 players in R6S. R6S includes nearly 100 different firearms, more than 50 different
                 17 unique gadgets, and dozens of tools such as explosives and traps. Some of the
                 18 weapons and equipment are modeled on or named after real-world weapons or
                 19 equipment. Many others are fictional or imaginary. Some are futuristic and based
                 20 on hypothetical technology that does not exist and likely could not exist in the real
                 21 world.
                 22          50.   R6S gadgets are extremely distinctive, and many, as noted above, are
                 23 entirely fictional or impossible. For example, the operator known as “Lion” is
                 24 equipped with an “EE-ONE-D” drone that scans the area using sonar and alerts
                 25 attackers of the position of any member of the defense team that moves during the
                 26 scan. “Jackal” possesses an “Eyenox” visor that scans for enemy footprints and
                 27 tracks the footprints to their owner. “Iana” possesses a “Gemini Replicator” that
    Mitchell     28 creates a holographic image of the player as a decoy. Other fictional devices or
  Silberberg &
   Knupp LLP
12134555.3
                                                               17
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 18 of 43 Page ID #:18



                  1 gadgets include a cardiac sensor, gas-filled glass crossbow bolts, a portable signal
                  2 jammer, an “electronic rendering cloak” (for invisibility), and the Rtila
                  3 Electroclaw.
                  4          51.   Many weapons in the game (even those that exist in the real world)
                  5 are not the type of weapons that would typically be used in a close-quarters
                  6 infiltration or extraction scenario. In fact, some of them would cause collateral
                  7 damage that would be counterproductive to the operation or adversely impact the
                  8 structural integrity of the building. Instead, these weapons are included in the
                  9 game due to artistic or design choices by the designers. This is because R6S is not
                 10 a combat simulation or training program, but a game that is designed to be
                 11 entertaining and exciting for the players by providing a compelling and distinctive
                 12 creative world.
                 13          52.   The collection, selection, and arrangement of weapons and equipment
                 14 represents Ubisoft’s original creative expression. This selection is not mandated or
                 15 required by any functional considerations or technical requirements, but represents
                 16 choices made by the game’s designers.
                 17          53.   Sound, Visual Effects, and Animations. R6S features a variety of
                 18 sound effects, visual effects, and animations. Some of the sound effects in R6S
                 19 include, for example, the sounds of gunshots, explosions, footsteps, traps being set,
                 20 barricades being deployed, and walls or doors breaking. All of these sounds have
                 21 been created by Ubisoft’s designers, are embodied in sound files contained within
                 22 the game software, and are distinct to R6S.
                 23          54.   Additionally, every action in the game is accompanied by an
                 24 animation or visual effect. For example, when a firearm must be reloaded, the
                 25 player must watch a specific, timed reload animation. The same is true when traps
                 26 are placed, when barriers are lowered, or when explosives are fixed to a surface.
                 27 These animations are unique to R6S, reflect creative decisions made by R6S’s
    Mitchell     28 developers, and have been designed in a particular way and purposefully consume
  Silberberg &
   Knupp LLP
12134555.3
                                                              18
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 19 of 43 Page ID #:19



                  1 a specific amount of time. Other visual effects embodying the designers’ creative
                  2 choices include cosmetic bullet holes on surfaces, splintering wood, crumbling
                  3 drywall, smoke and fog, and explosions.
                  4          55.   User Interface and Screen Displays. R6S includes a variety of
                  5 screens, interfaces, scoreboards, menus, and other visual displays through which
                  6 the player interacts with the game. These include, for example, character selection
                  7 screens, matchmaking screens, weapon selection screens, and weapon modification
                  8 screens. Each of these screens or interfaces is designed in a particular way, using
                  9 particular layouts, color schemes, perspectives, visual cues, icons, and shapes.
                 10          56.   During a match, the player is presented with various user interface
                 11 icons and readouts. These include (1) operator icons for each team in the upper
                 12 left or right, which are question marks if the opposing operator has not yet been
                 13 discovered or spotted, (2) the scoreboard and timer in the upper middle of the
                 14 screen, (3) a small diamond, representing a critical objective (such as a located
                 15 bomb), (4) the player’s weapons and equipment, along with the keystroke or
                 16 controller button required to activate that weapon or piece of equipment, and (5)
                 17 the location of friendly players:
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                              19
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 20 of 43 Page ID #:20



                  1          57.   Other distinctive screen displays contained in R6S include (1) the
                  2 “waiting for player”/queuing screen, in which images of the team’s operators
                  3 appear in rectangular boxes; (2) the “victory” screen, which displays the winning
                  4 team in various poses, and (3) the end-of-match scoreboard, which displays the
                  5 results of the match, including the number of kills, assists, and deaths.
                  6          58.   Scoring and Point System. R6S includes a distinct scoring and point
                  7 system by which a player will be awarded a unique and fanciful point score based
                  8 on specific player actions taken during a match. For example, destroying an
                  9 enemy player’s remote drone or other equipment (such as surveillance or
                 10 monitoring equipment) will award a player approximately 10 points. Deploying a
                 11 barricade or reinforcing a wall will award a player 5 or 10 points, respectively.
                 12 Finally, eliminating or killing an enemy player during a match will award 50
                 13 points, and wining a round will award 100 points. R6S’s action-based point
                 14 system is a result of specific artistic and creative development choices by the game
                 15 designers, and as a result represents Ubisoft’s original creative expression. The
                 16 points awarded in R6S for specific player actions are not mandated or required by
                 17 any functional considerations or technical requirements.
                 18
                 19                                     Ejoy and AF2
                 20          59.   Ubisoft is informed and believes, and on that basis alleges, that Ejoy
                 21 was acquired by one or more of the Alibaba Group of companies in or about 2017
                 22 as part of Alibaba’s efforts to increase its global presence in online and mobile
                 23 gaming. Upon information and belief, each of the named directors of Ejoy are
                 24 high-level executives of Alibaba Group, and the address provided for Ejoy in the
                 25 Google Play store is also an address of the Alibaba Group. The current domain
                 26 registration for the website Ejoy.com states the registrant’s country to be the
                 27 United States.
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               20
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 21 of 43 Page ID #:21



                  1          60.   Ubisoft is informed and believes, and on that basis alleges, that in late
                  2 2019, Ejoy began advertising a forthcoming game-in-development titled “Area
                  3 F2,” which it described as a “close quarters battle first-person shooter.” Upon
                  4 information and belief, on or about November 14, 2019, Ejoy or those acting on its
                  5 behalf created a YouTube account for Area F2, specifying the account’s location as
                  6 the United States. Ejoy or those acting on its behalf also created active social
                  7 media pages promoting Area F2 on U.S.-based platforms such as Facebook,
                  8 Instagram, and Twitter. These social media pages were in English and were
                  9 directed, in whole or in part, at users in the United States.
                 10          61.   Sometime in March or April 2020, Ejoy began permitting certain
                 11 members of the public to “beta test” the game in certain territories, including
                 12 Brazil, Indonesia, Thailand, Malaysia, Russia, and others. Ejoy also made the
                 13 digital Android (“APK”) file of AF2 available to the public for download on the
                 14 AF2 website, including to individuals located in the United States. Ubisoft is
                 15 informed and believes, and on that basis alleges, that the APK file was used by
                 16 players in the United States to play AF2 on Android devices or emulators before its
                 17 official worldwide release.
                 18          62.   On or about April 28, 2020, Defendants made AF2 available to
                 19 members of the public worldwide, including in the United States. Specifically,
                 20 AF2 was made available to be downloaded to personal mobile devices such as
                 21 smartphones and tablets via the Apple App Store and the Google Play store.
                 22          63.   AF2 is a “free to play” game, meaning that the game may be
                 23 downloaded and played for free. However, if the player wishes to “unlock”
                 24 additional playable characters or obtain other upgrades or customizations, he or she
                 25 must purchase those upgrades by playing money.
                 26          64.   Upon information and belief, Ejoy contracted with a California-based
                 27 company known as Helpshift to provide extensive customer-support services for
    Mitchell     28 AF2. Ejoy or those acting on its behalf also instructed players that they could
  Silberberg &
   Knupp LLP
12134555.3
                                                               21
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 22 of 43 Page ID #:22



                  1 connect to AF2 game servers located in the United States, and Ejoy provided
                  2 specific means by which U.S.-based players could “recruit” or sign up new players
                  3 to download and AF2. Ejoy also has been offering thousands of dollars to North
                  4 American users who “recruit” the most new players.
                  5          65.   Ubisoft is informed and believes, and on that basis alleges, that in the
                  6 short time since AF2 was released to the public, it has been downloaded more than
                  7 one million times and has generated tens of thousands of dollars in revenue. A
                  8 substantial number of these downloads (if not the vast majority) were from users
                  9 based in the United States. Likewise, users in the United States have spent money
                 10 to purchase in-game items in AF2.
                 11
                 12                       Distribution of AF2 By Apple and Google
                 13          66.   Ubisoft is informed and believes, and on that basis alleges, that
                 14 Google is the owner of the Google Play distribution platform. Google Play is the
                 15 world’s leading platform for the distribution and sale of mobile games for
                 16 “Android” devices.
                 17          67.   Ubisoft is informed and believes, and on that basis alleges, that Apple
                 18 is the owner of the Apple App Store distribution platform. The App Store is the
                 19 world’s leading platform for the distribution and sale of mobile games for iOS
                 20 devices such as iPhones and iPads.
                 21          68.   Ubisoft is informed and believes, and on that basis alleges, that in
                 22 order for a game developer or publisher to release a game on Google Play or the
                 23 App Store, the developer must create a Google Play or Apple developer account,
                 24 agree to a standard developer agreement, and provide information to Google and/or
                 25 Apple such as contact information, bank account information, and the currency
                 26 preference for payment.
                 27          69.   Once a developer such as Ejoy creates an account with the Google
    Mitchell     28 Play Store or App Store, the developer may upload a digital file to Google Play or
  Silberberg &
   Knupp LLP
12134555.3
                                                               22
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 23 of 43 Page ID #:23



                  1 the App Store and select which territories the developer wishes to distribute the
                  2 game to. Ubisoft is informed and believes, and on that basis alleges, that Google
                  3 and Apple review uploaded games before they are offered to the public. Once
                  4 approved, Google and Apple will allow the game to be distributed on a dedicated
                  5 store page. Additionally, if Google or Apple finds a game to be particularly
                  6 noteworthy or appealing, it may elect to “feature” the game on their storefront to
                  7 make it easier for users to find and download.
                  8          70.   Ubisoft is informed and believes, and on that basis alleges, that
                  9 Google and Apple profit directly from every game sold or “in-app purchase” made
                 10 on their platform in the form of “platform fees” or “service fees.” According to
                 11 public information, Ubisoft is informed and believes, and on that basis alleges that
                 12 approximately 30% of the revenue generated from each game sold on the Google
                 13 Play store or App Store, or each in-app purchase made on the Google Play store or
                 14 App Store, is retained by Google or Apple as a service fee.
                 15          71.   Ubisoft is informed and believes, and on that basis alleges, that in
                 16 order for AF2 to be distributed in the United States via the Google Play store and
                 17 Apple App Store, Ejoy necessarily created both a Google developer account and an
                 18 Apple developer account. Ejoy also selected “United States” (or “worldwide”) as a
                 19 territory in which the game could be distributed.
                 20          72.   Ubisoft is informed and believes, and on that basis alleges, that
                 21 Google and Apple have received (and as long as AF2 remains available will
                 22 continue to receive) substantial revenue in connection with the game, and further,
                 23 that each either has sent or intends to send a portion of that revenue to a foreign
                 24 bank account maintained by Ejoy and to retain the remainder for itself as profit.
                 25          73.   On or about April 28 and April 29, 2020, Ubisoft informed Google
                 26 that AF2 infringed its copyrights in R6S and thus its distribution via the Google
                 27 Play store was a violation of its exclusive distribution right in R6S. On May 11,
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               23
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 24 of 43 Page ID #:24



                  1 2020, Google specifically advised Ubisoft that it would not remove AF2 from the
                  2 Google Play store.
                  3          74.     On or about April 28, Ubisoft also informed Apple that AF2 infringed
                  4 its copyrights in R6S and thus its distribution via the App Store was a violation of
                  5 its exclusive distribution right in R6S. Apple did not remove AF2 from the App
                  6 Store. Instead, on April 30, 2020, Apple forwarded Ubisoft’s take-down request to
                  7 Ejoy.
                  8          75.     Ubisoft is informed and believes, and on that basis alleges, that since
                  9 receiving Ubisoft’s infringement notices, Google and Apple have continued to
                 10 distribute AF2, have received revenue in connection with AF2 and have paid some
                 11 revenue to Ejoy’s bank account. Moreover, Google promoted AF2 by featuring it
                 12 on the home page of the Google Play store. On May 13, 2020, Apple advised
                 13 Ubisoft that is was prepared to “close this matter for our records” without taking
                 14 any further action.
                 15          76.     Google and Apple currently are the leading distributors of AF2 in the
                 16 world. Ubisoft is informed and believes, and on that basis avers, that unless
                 17 Google and Apple either remove AF2 from the Apple Store while this lawsuit is
                 18 pending or hold in trust for Ubisoft all revenue related to AF2 until this dispute is
                 19 resolved, Apple and Google will continue to receive a direct financial benefit from
                 20 the infringement at issue.
                 21
                 22                AF2 Unlawfully Copied R6S and its Protectible Expression
                 23          77.     AF2 is an unauthorized mobile copy or “clone” of R6S, designed to
                 24 closely replicate R6S and appeal to players of R6S who wish to play R6S on
                 25 mobile devices such as tablets and smartphones. As such, AF2 appropriates nearly
                 26 all of R6S, including specific protectable elements, protectable combinations of
                 27 game elements, and the overall look and feel of R6S. In fact, the games are so
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                                 24
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 25 of 43 Page ID #:25



                  1 similar that an ordinary observer viewing and playing both games likely would be
                  2 unable to differentiate between them.
                  3             78.   The similarities between AF2 and R6S can only be fully appreciated
                  4 by playing the two games, and are too numerous for all of them to be specifically
                  5 enumerated here. These similarities include, but are not limited to, the following:1
                  6             79.   Plot, Storyline, and Gameplay. As released, AF2 copies two of
                  7 R6S’s most popular game scenarios in their entirety. AF2’s “Threat Elimination”
                  8 and “Demolition” scenarios are identical to R6S’s “Secure Area” and “Bomb”
                  9 scenarios. All of the elements of these game scenarios are replicated nearly
                 10 verbatim, from the start of the match to its conclusion.
                 11             80.   As in R6S, AF2 players form two teams of five operators, each of
                 12 which possesses a unique skill or tool, a primary weapon, a secondary weapon, and
                 13 a gadget. Teams are then assigned to be attackers or defenders. As in R6S, each
                 14 match begins with the selection of an operator, the selection of the operator’s
                 15 weapons and equipment loadout, and the selection of the team’s “spawn” point on
                 16 the map.
                 17             81.   As in R6S, matches in AF2 take place in two phases beginning with a
                 18 “preparation phase.” As in R6S, during the preparation phase, attackers use remote
                 19 wheeled drones to locate enemies and bombs, and view the world from the
                 20 perspective of the drone. As in R6S, drones are small and speedy and can fit
                 21 underneath doors or in vents. As in R6S, drones can make small jumps, but must
                 22 cool down after each jump. As in R6S, when an enemy or bomb is located, an off-
                 23 screen voice notifies the players, using the same or very similar language to that
                 24 used in R6S.
                 25             82.   As in R6S, during the preparation phase of AF2 the defenders place
                 26 barricades, reinforce walls, set traps, and lay barbed wire, while attempting to
                 27 avoid being spotted by the enemy drone. Like in R6S, defenders may use CCTV
    Mitchell     28    1
                           In all screen captures below, R6S is on the left and AF2 is on the right.
  Silberberg &
   Knupp LLP
12134555.3
                                                                  25
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 26 of 43 Page ID #:26



                  1 cameras to locate and identify attackers. Moreover, like in R6S, when a defender
                  2 or asset is located by a drone in AF2, an off-screen voice notifies the player that he
                  3 or she has been spotted and displays the following message on screen: “You have
                  4 been spotted.” The attacking team’s remote drones may also be destroyed by the
                  5 defending team.
                  6          83.   As in R6S, following the preparation phase the game moves to the
                  7 action phase. During the action phase, players take control of their operators and
                  8 attempt to achieve their objectives. As in R6S, attackers in AF2 may rappel up
                  9 walls, break through walls and barriers, break windows, shatter skylights, and
                 10 otherwise use the tools and equipment at their disposal to achieve their goal,
                 11 including by using explosives or “breach” charges on obstructed windows and
                 12 doorways. Defenders likewise must use the tools at their disposal to prevent the
                 13 attackers from achieving their objective.
                 14          84.   As in R6S, during the action phase of AF2, players have access to
                 15 unique tools, weapons, and equipment, including gas and smoke grenades,
                 16 crossbows, barbed wire, remote drones, booby traps, deployable turrets and
                 17 shields, and many other types of equipment. As in R6S, attackers may use a
                 18 variety of different entrance points to infiltrate the location, including windows,
                 19 trap doors, and doors. As in R6S, players may destroy or damage walls, windows,
                 20 barriers, and other surfaces. As in R6S, some of these surfaces are destructible,
                 21 while others are only semi-destructible and provide line of sight but not free
                 22 movement. Ejoy describes these destructible surfaces as a key element of AF2,
                 23 just as Ubisoft does with respect to R6S.
                 24          85.   As in R6S, players do not respawn after death. Instead, when an
                 25 operator is killed, the remainder of the team must continue to attempt to achieve
                 26 the objective. After the conclusion of the match, AF2 presents a victory screen,
                 27 followed by a scoreboard. Scoring is extremely similar (if not exactly the same) in
    Mitchell     28 AF2 as it is in R6S.
  Silberberg &
   Knupp LLP
12134555.3
                                                                26
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 27 of 43 Page ID #:27



                  1          86.   Operators and Characters. AF2 was released to the public with
                  2 eighteen operators (called “Agents”): nine attackers and nine defenders. AF2’s
                  3 agents are displayed to players using a nearly identical selection screen as R6S,
                  4 using the same layout, color scheme, rectangular boxes, and even similar icons for
                  5 “attackers” and “defenders”:
                  6                     R6S                                        AF2
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14          87.   Among the R6S operators copied in AF2 are “Glaz,” “Smoke,”
                 15 “Montagne,” “Mute,” “Kaid,” “Rook,” “Kapkan,” “Sledge,” “Thermite,”
                 16 “Tachaka,” “Thatcher,” “Capitao,” and “Twitch.” In many cases, AF2 depicted its
                 17 operators in a manner very similar to the way they appear in R6S, including with
                 18 similar clothing and headgear. For example, below are images of “Smoke” from
                 19 R6S and “Swamp” from AF2:
                 20
                 21                         R6S                                AF2

                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                              27
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 28 of 43 Page ID #:28



                  1 Another example is the depiction of “Kapkan” from R6S and “Wolf” from AF2:
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9          88.   Like R6S, AF2 assigned each operator its own unique colorful icon,
                 10 using the same or a highly similar color scheme to the icons used in R6S. In many
                 11 cases AF2 used icons that are almost identical to those used in R6S, such as the
                 12 icons for AF2’s “Spitfire” and “Wildfire,” which mimic those used for R6S’s
                 13 “Tachanka” and “Capitao”:
                 14
                                              R6S                       AF2
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26          89.   Operator abilities, weapons and equipment loadouts, and ratings also
                 27 are extremely similar, as is the way that these are displayed in the games. AF2
    Mitchell     28 operators have the exact same (or very similar) special abilities as those in R6S,
  Silberberg &
   Knupp LLP
12134555.3
                                                              28
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 29 of 43 Page ID #:29



                  1 such as an extendable shield (Montagne (R6S)/Boulder (AF2)), a signal disrupter
                  2 (Mute (R6S)/Silence (AF2)); an electric shocker (Kaid (R6S)/Lightning (AF2)); a
                  3 thermite charge (Thermite (R6S)/Volcano (AF2)); an EMP grenade (Thatcher
                  4 (R6S)/Magnet (AF2)), and so on.
                  5          90.   Additionally, as in R6S, each AF2 operator possesses a primary
                  6 weapon, secondary weapon, and gadget, and nearly all of these directly correspond
                  7 to the primary weapons, secondary weapons, and gadgets available to their R6S
                  8 counterpart. Each operator also is rated by “Armor,” “Speed,” and “Difficulty”
                  9 using the same unique three-tiered system as R6S.
                 10                     R6S                                   AF2
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18 Even the weapons loadout screens are almost the same:
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26          91.   Locations, Maps, Environments, and Surfaces. Upon its launch,
                 27 AF2 featured four maps: “Cargo Dock,” “Mexico Mansion,” “Hot Springs,” and
    Mitchell     28 “Russian Station.” These maps are extremely similar to a number of R6S maps
  Silberberg &
   Knupp LLP
12134555.3
                                                             29
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 30 of 43 Page ID #:30



                 1 including “Kanal,” “House,” “Skyscraper,” “Kafe Dostoyevsky,” and “Bank.” For
                 2 example, a level-by-level comparison of the layout of the R6S map “Bank” with
                 3 the AF2 map “Russian Station” depicts a myriad of similarities, including the basic
                 4 design and number of rooms in each:
                 5
                                           R6S                                     AF2
                 6
                 7                                         First Floor
                 8
                 9
                 10
                 11
                 12
                 13
                 14
                 15
                 16                                       Second Floor

                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                             92.   Many objects, hallways, staircases, windows, doors, and other access
                 25
                       points are located and arranged in a similar fashion in AF2 as they are in R6S:
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               30
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 31 of 43 Page ID #:31



                  1                      R6S                                         AF2
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17 Moreover, unusual building features from R6S locations also were copied in AF2,
                 18 such as dance floors, pool tables, and skylights. These locations and structures are
                 19 entirely fictional, and as a result, their layout and design are not dictated by
                 20 functional considerations or technical requirements. Below are two examples:
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               31
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 32 of 43 Page ID #:32



                  1
                  2
                  3
                  4
                  5
                  6
                  7          93.   AF2 also copied numerous surfaces, assets, textures, and decals from
                  8 R6S, as well as the behaviors of those surfaces and assets. For example, wood,
                  9 metal, and concrete surfaces have been copied almost verbatim. These textures
                 10 and surfaces also interact with weapons and other tools in almost the exact same
                 11 way. Concrete walls, for example, look and react to the player in exactly the same
                 12 way in AF2 as they do in R6S. The same is true with respect to wooden floors,
                 13 which can be destroyed but not passed through by the player, except where trap
                 14 doors are present (which also are the same in both games).
                 15          94.   AF2 also copied the appearance, design and location of various in-
                 16 game features such as stairways, windows, hallways, doors, trap doors, vending
                 17 machines, reinforced walls, and other objects. AF2 even directly appropriated
                 18 distinct wall markings and object decals such as the following:
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26 Another example is the following, reflecting that AF2 elected to depict certain
                 27 imaginary barriers in the exact same way as R6S, using the exact same colors:
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                              32
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 33 of 43 Page ID #:33



                  1
                  2
                  3
                  4
                  5
                  6          95.   Weapons and Equipment. AF2 copied many, if not all, of the
                  7 weapons and equipment used in R6S. AF2 copied not only military-style weapons
                  8 such as the Vector .45 ACP, the Magnum, and the MP5, but also the unique
                  9 specialized equipment and technology used by each operator, including fictional or
                 10 unusual weapons. This includes, for example, drones, thermite remote charges,
                 11 tripwires, barbed wire traps, shields, turrets, barriers, metal grates, EMPs, rockets,
                 12 jammers, Gu Mines, signal disruptors, poison traps, remote gas grenades, surface
                 13 electrifiers, crossbows with exploding bolts, and many others. Many of these
                 14 weapons do not exist in real life or would not normally be used by real-life SWAT
                 15 teams in close-quarters combat.
                 16          96.   Weapon upgrades and modifications also are the same in the two
                 17 games. For example, R6S enables some operators to modify weapon sights with
                 18 one of four attachments: (1) red dot, (2) holographic, (3) reflex, and (4) Advanced
                 19 Combat Optical Gunsight (ACOG). AF2 offers the exact same four options, using
                 20 nearly identical icons to represent those attachments:
                 21                      R6S                                        AF2
                 22
                 23
                 24
                 25
                 26
                 27          97.   Sounds, Visual Effects, and Animations. AF2 copied many of the
    Mitchell     28 sound effects, visual effects, and animations from R6S. Among the sound effects
  Silberberg &
   Knupp LLP
12134555.3
                                                               33
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 34 of 43 Page ID #:34



                  1 replicated in AF2 from R6S are the sounds of blast charges, mines, and poison
                  2 traps being deployed; barbed wire being laid; barricades being erected; drones
                  3 being deployed; rappelling up and down walls; and reinforcing walls.
                  4          98.   AF2 used some of the exact same animations used in R6S, including
                  5 the animations for players reloading weapons, aiming through weapon sights,
                  6 laying traps and breach charges, and erecting barriers. Below is a still image from
                  7 a unique reloading animation that was copied in AF2 from R6S:
                  8
                  9
                 10
                 11
                 12
                 13
                 14          99.   User Interface and Scoreboards. AF2 copied many of the user
                 15 interface elements from R6S, including its in-game timer, scoreboard, and
                 16 objective markers. For example, AF2 uses the exact same in-game timer,
                 17 scoreboard, and player roster as R6S, including the same icon placement, use of
                 18 question marks to represent unknown operators, and the use of a white bar to
                 19 represent the health of teammates:
                 20                                        R6S
                 21
                 22
                 23
                                                            AF2
                 24
                 25
                 26
                 27 Other UI similarities include the visual markers used to designate points of interest
    Mitchell     28 or control points (a diamond shape).
  Silberberg &
   Knupp LLP
12134555.3
                                                              34
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 35 of 43 Page ID #:35



                  1          100. AF2’s end-of-match scoreboard screen uses the exact same layout as
                  2 the corresponding screen in R6S, including the same arrangement of information
                  3 and extremely similar icons to represent points, kills, assists, and deaths (i.e., a
                  4 trophy, a target, a fist, and a skull):
                  5                        R6S                                      AF2
                  6
                  7
                  8
                  9          101. Scoring and Point System. AF2 precisely copied the distinct action-
                 10 based point system by which a player is awarded a set number of points during a
                 11 match for specific actions. For example in AF2, as in R6S: destroying an enemy
                 12 player’s remote drone or other equipment (such as surveillance or monitoring
                 13 equipment) will award 10 points; deploying a barricade will award 5 points;
                 14 reinforcing a wall will award 10 points; eliminating or killing an enemy player
                 15 during a match will award 50 points; and winning a round will award 100 points.
                 16          102.   Total Look and Feel. The foregoing are just representative
                 17 examples of the copying of R6S in AF2. When all of the many similarities are
                 18 taken together, the overall impression created by AF2 is one of substantial
                 19 similarity to R6S. Indeed, as addressed and alleged below, achieving such
                 20 similarity appears to have been Ejoy’s very intent.
                 21          103.   Because AF2 copies virtually every element of R6S – including its
                 22 specific and unique gameplay loop; its collection of characters and operators; its
                 23 unique operator abilities and equipment; its destructible and semi-destructible
                 24 surfaces; its sound effects; its selection and arrangement of weapons and gadgets;
                 25 its animations; the layout and presentation of its screen displays; its map layout and
                 26 object placement; its specific user interface and scoreboard; its action-based point
                 27 system; its color palate; its marketing campaign, and more – it is apparent to any
    Mitchell     28 ordinary observer that R6S is a wholesale copy of AF2.
  Silberberg &
   Knupp LLP
12134555.3
                                                                35
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 36 of 43 Page ID #:36



                  1                      The Infringement Is Willful and Deliberate
                  2          104.   There are many ways by which Ejoy could have chosen to
                  3 independently express the idea of a tactical attack/defense combat game. Ubisoft
                  4 is informed and believes, and on that basis alleges, that Ejoy instead, with full
                  5 knowledge of R6S and of Ubisoft’s rights in that game, elected to engage in almost
                  6 verbatim copying of R6S. Ubisoft is informed and believes, and on that basis
                  7 alleges, that this was a deliberate decision by Ejoy and a key part of its business
                  8 strategy. Because AF2 is a “free-to-play” game, in order to make money Ejoy
                  9 must sell “in-app” purchases. Since only a percentage of the people that download
                 10 AF2 will continue to play it and invest their money in such purchases, it is critical
                 11 for AF2 to attract a large number of potential players to download the game. To do
                 12 so, Ubisoft has sought to exploit the existing large R6S player community by
                 13 creating a mobile version of R6S.
                 14          105.   Ejoy’s intent to attract R6S players is apparent from its marketing
                 15 and advertising campaign, which was designed to replicate the marketing and
                 16 advertising of R6S and attract existing R6S players. Much of the advertising for
                 17 AF2 uses highly similar imagery, color schemes, fonts, logos, and layouts to the
                 18 marketing for R6S. Below are just two examples:
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               36
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 37 of 43 Page ID #:37



                  1
                  2
                  3
                  4
                  5
                  6          106. Ubisoft is informed and believes, and on that basis alleges, that Ejoy
                  7 designed and marketed AF2 in the manner it did in order to capture the attention of
                  8 the millions of people that play R6S, avoid the cost and time of creating something
                  9 new and original, capitalize off the creative effort of Ubisoft’s designers and
                 10 developers, and take advantage of the massive investment of time and resources
                 11 dedicated by Ubisoft to R6S.
                 12          107.   Ubisoft is informed and believes, and on that basis alleges, that Ejoy
                 13 has, in fact, attracted players to AF2 who are looking for a mobile version of AF2.
                 14 Though AF2 only has been available to the public for a short time, already
                 15 countless numbers of players have noted the similarities between the games. Many
                 16 of them have expressed that they play the game specifically because they are R6S
                 17 players and wish to play R6S on their mobile devices. For example, below is just a
                 18 sampling of some of the reviews of AF2 posted on the Google Play store since
                 19 AF2 was released:
                 20                 ● “[C]oming from a Rainbow Six Siege player this is an exact
                 21                    replica. The devs could of at least come up with their own
                 22                    ideas…”
                 23                 ● “It’s exactly like Rainbow six siege, at least it tries to be…”
                 24                 ● “[G]reat copy of siege…”
                 25                 ● “Absolutely amazing, even though it’s a mobile version of 6 Siege
                 26                    it’s just like the real console game but in your hands.”
                 27                 ● “Potential to be a great Mobile R6 Siege.”
    Mitchell     28                 ● “Alright. Clearly a Rainbow Six: Siege Ripoff, let’s be real.”
  Silberberg &
   Knupp LLP
12134555.3
                                                                37
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 38 of 43 Page ID #:38



                  1                ● “Honestly, it’s a fun game as its basically Rainbow Six Siege:
                  2                   Mobile edition.”
                  3                ● “I know that this is a perfect example of Rainbow Six Siege. One
                  4                   of my favorite games.”
                  5                ● “I really appreciate your hard work on making it like ‘Rainbow Six
                  6                   Siege’”
                  7                ● “It is made to look exactly like Rainbow Six Siege which is
                  8                   currently one of the top trending games.”
                  9                ● “I have been dying to play a mobile game that is similar to rainbow
                 10                   six siege and now that I have the chance I am extremely happy.”
                 11                ● “It’s just like rainbow six siege and I love rainbow six siege.”
                 12                ● “Clean copy of rainbow six siege if anyone didn’t know. They just
                 13                   renamed the operators in r6s as agents and renamed the same
                 14                   weapons and even the abilities are the same. I guess they even
                 15                   copied parts of the maps from the maps in r6s.”
                 16          108. Media publications also noted the obvious similarities between R6S
                 17 and AF2. For example, one publication noted that: “Many fans are describing the
                 18 game as a mobile version of Rainbow Six Siege. This description has increased
                 19 the popularity and interest in the title and started many discussions in several
                 20 online communities.”2
                 21          109. Ubisoft is informed and believes, and on that basis alleges, that Ejoy
                 22 is well aware that AF2 infringes Ubisoft’s rights in R6S. On April 28, 2020, just
                 23 before the announced “global launch” of AF2, Ubisoft sent letters to Ejoy, both in
                 24 English and in Chinese, informing Ejoy that AF2 infringed Ubisoft’s copyrights.
                 25 As noted, Ubisoft also contacted the Google Play store and the Apple App Store to
                 26 request that AF2 be removed from sale because it infringed Ubisoft’s copyrights.
                 27  https://happygamer.com/area-f2-is-the-first-close-quarter-combat-fps-game-on-
                       2


    Mitchell        moble-devices-use-the-skills-of-each-agent-to-help-your-team-attack-or-defend-
                 28 62403/.
  Silberberg &
   Knupp LLP
12134555.3
                                                           38
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 39 of 43 Page ID #:39



                  1 Ejoy refused to comply with Ubisoft’s demands and did not remove the game for
                  2 sale or make substantive changes to address Ubisoft’s concerns.
                  3          110. Additionally, even though Ubisoft specifically informed Google and
                  4 Apple that AF2 infringes Ubisoft’s rights in R6S (including through Notices of
                  5 Infringement compliant with Section 512(c) of the Digital Millennium Copyright
                  6 Act), Google and Apple have refused to remove AF2 from their respective
                  7 distribution platforms. Instead, Ubisoft is informed and believes, and on that basis
                  8 alleges, that Google and Apple have continued to generate revenue from in-app
                  9 purchases made in AF2.
                 10          111. More egregiously, despite having already receiving notice of their
                 11 continued infringement of Ubisoft’s intellectual property rights, Ejoy has
                 12 continued to mimic R6S. For example, just mere days after Ubisoft announced the
                 13 launch of its Grand Larceny Collection, featuring 1920s stylings for R6S’s
                 14 operators, Ejoy released its own 1920s themed customized “Godfather”-styled
                 15 costumes for AF2’s operators:
                 16
                 17                        R6S                                   AF2
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                              39
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 40 of 43 Page ID #:40



                  1                             FIRST CLAIM FOR RELIEF
                  2                                Copyright Infringement
                  3                                 (Against All Defendants)
                  4          112.   Ubisoft realleges and incorporates by reference the allegations in
                  5 paragraphs 1 through 111, as if set forth fully herein.
                  6          113. Ubisoft is the owner of valid and registered copyrights in R6S.
                  7          114. Defendants have infringed, and are continuing to infringe, Ubisoft’s
                  8 copyrights in R6S by reproducing, adapting, distributing, publicly performing, and
                  9 publicly displaying, and knowingly authorizing others to reproduce, adapt,
                 10 distribute, publicly perform, and publicly display AF2 without authorization, in
                 11 violation of the Copyright Act, 17 U.S.C. § 101 et seq.
                 12          115. Ubisoft has never authorized or given consent to any of the
                 13 Defendants to use its copyrighted work in the manner complained of herein.
                 14          116. Defendants’ acts of infringement are willful, in disregard of, and with
                 15 indifference to Ubisoft’s rights.
                 16          117. With respect to Defendants Google and Apple, by failing to
                 17 expeditiously remove AF2 from the Google Play store and Apple App Store after
                 18 receiving notice from Ubisoft that R6S infringes Ubisoft’s rights, by having actual
                 19 and constructive knowledge of the infringement, and by obtaining a direct financial
                 20 benefit from the infringement while failing to control infringement on their
                 21 platforms, Google and Apple are unable to avail themselves of any of the safe
                 22 harbors of Section 512 of the Digital Millennium Copyright Act, to the extent that
                 23 any of those safe harbors ever were even arguably available to them.
                 24          118. As a direct and proximate result of the infringements alleged herein,
                 25 Ubisoft is entitled to damages and to Defendants’ profits in amounts to be proven
                 26 at trial, which are not currently ascertainable. Alternatively, Ubisoft is entitled to
                 27 maximum statutory damages of $150,000 for each copyright infringed, or in such
    Mitchell     28 other amount as may be proper under 17 U.S.C. § 504(c).
  Silberberg &
   Knupp LLP
12134555.3
                                                                40
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 41 of 43 Page ID #:41



                  1          119. Ubisoft further is entitled to its attorneys’ fees and full costs pursuant
                  2 to 17 U.S.C. § 505.
                  3          120. As a result of Defendants’ acts and conduct, Ubisoft has sustained and
                  4 will continue to sustain substantial, immediate, and irreparable injury for which
                  5 there is no adequate remedy at law. Ubisoft is informed and believes, and on that
                  6 basis alleges, that unless enjoined and restrained by this Court, Defendants will
                  7 continue to infringe Ubisoft’s rights in R6S. Ubisoft is entitled to temporary,
                  8 preliminary, and permanent injunctive relief to restrain and enjoin Defendants’
                  9 continuing infringing conduct.
                 10
                 11                                 PRAYER FOR RELIEF
                 12          WHEREFORE, Ubisoft prays that this Court enter judgment in its favor on
                 13 each and every claim for relief set forth above and award Ubisoft relief including,
                 14 but not limited to, an Order:
                 15          1.     Preliminarily and permanently enjoining Defendants, their officers,
                 16 employees, agents, subsidiaries, representatives, distributors, dealers, members,
                 17 affiliates, licensees, internet service providers, and all persons acting in concert or
                 18 participation with them from infringing Ubisoft’s copyrighted works, including by
                 19 copying, selling, marketing, distributing, or publicly performing AF2 or any
                 20 substantially similar product.
                 21          2.     Requiring Defendants to deliver to Ubisoft all copies of materials that
                 22 infringe or violate any of Plaintiffs’ rights described herein.
                 23          3.     Requiring Defendants to provide Ubisoft with an accounting of any
                 24 and all sales of products or services that infringe or violate any of Ubisoft’s rights.
                 25          4.     Awarding Ubisoft monetary relief, including damages sustained by
                 26 Ubisoft in an amount not yet determined, including actual damages and/or
                 27 Defendants’ profits, or statutory damages for copyright infringement and willful
    Mitchell     28 copyright infringement under 17 U.S.C. § 504, as appropriate.
  Silberberg &
   Knupp LLP
12134555.3
                                                                41
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 42 of 43 Page ID #:42



                 1           5.    Awarding Ubisoft its costs and attorneys’ fees in this action pursuant
                 2 to 17 U.S.C. § 505 and other applicable laws.
                 3           6.     Awarding such other and further relief as this Court may deem just
                 4 and appropriate.
                 5
                 6 DATED: May 15, 2020                     MARC E. MAYER
                                                           KARIN G. PAGNANELLI
                 7                                         MITCHELL SILBERBERG & KNUPP LLP
                 8
                 9                                         By:    /s/ Marc E. Mayer
                 10                                               Marc E. Mayer
                                                                  Attorneys for Ubisoft Entertainment and
                 11                                               Ubisoft, Inc.

                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                                 42
                      Case 2:20-cv-04419 Document 1 Filed 05/15/20 Page 43 of 43 Page ID #:43



                 1                                     JURY DEMAND
                 2
                 3           Plaintiffs Ubisoft Entertainment and Ubisoft, Inc. (“Ubisoft”) hereby
                 4 demand a trial by jury on all issues so triable.
                 5
                 6 DATED: May 15, 2020                     MARC E. MAYER
                                                           KARIN G. PAGNANELLI
                 7                                         MITCHELL SILBERBERG & KNUPP LLP
                 8
                 9                                         By: /s/ Marc E. Mayer
                                                               Marc E. Mayer
                 10                                            Attorneys for Ubisoft Entertainment and
                                                               Ubisoft, Inc.
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12134555.3
                                                               43
